Citation Nr: 1437967	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1983 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, service connection is in effect for the Veteran for HIV, rated as 30 percent disabling, and for Hepatitis B, rated as noncompensable.  The Veteran does not meet the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a).  Nonetheless, the Board finds that there is evidence suggesting that symptomatology resulting from his service-connected HIV may have rendered him incapable of obtaining or retaining substantially gainful employment.

In that regard, the Social Security Administration (SSA) awarded him disability payments beginning in 2004.  The SSA records indicate that the Veteran stopped working in January 2004.  He had been a delivery truck driver.  The report indicates that the Veteran suffers from "HIV and a ruptured cervical disc."  It was stated that the Veteran could not have surgery for his cervical disc because of his HIV.  Therefore, he reportedly experiences severe pain and uses a cane to ambulate.  The SSA found that the Veteran "is unable to perform any past relevant work due to his inability to perform even sedentary work."  The report also detailed the various symptoms the Veteran suffers as a result of his HIV; including, nausea, weight loss, and fatigue.

The medical evidence indicates that the Veteran was diagnosed with HIV in 1987 and began receiving treatment in 2002.  In his January 2007 claim, the Veteran reported that he is unable to work due to pain and weakness on his left side and because of fatigue.  He also asserted that due to his HIV infection, he was unable to have surgery to correct his neck and pinched nerves.  

The Board notes that in a decision of March 2010 the RO denied service connection for a ruptured cervical disc.  That decision has not been appealed.  

At a VA examination in March 2008, the examiner opined that the Veteran's HIV does not have any effects on daily activities.  The examiner also opined that the Veteran's non-service connected cervical spinal stenosis did have effects on daily activities.

In his August 2008 Notice of Disagreement, the Veteran asserted that his HIV-related symptoms alone make him unemployable.  In his VA Form 9 dated in September 2009, the Veteran indicated that the medications he takes for his HIV cause "severe diarrhea requiring [him] to stay in the bathroom for 2-3 hours at a time.  The medications also cause severe nausea."  He also noted his weight loss of 163 to 143 pounds.  

A second VA examination was conducted in December 2009 to assess the current severity of his HIV.  The examiner indicated that the Veteran's HIV effected his daily activities, a change from the previous examination report.  However, the report did not detail the effect of the Veteran's service-connected HIV on his employability.

In view of the foregoing, as well as the prescribed procedures for awarding a TDIU on an extra-schedular basis, which are set forth 38 C.F.R. § 4.16(b), the Board finds that remand of this matter to the RO is necessary.  The RO should provide the Veteran with a new VA examination to assess the effects on the Veteran's ability to hold a job.  Following this development, the RO should adjudicate the Veteran's claim for a TDIU, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (HIV and Hepatitis B), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The entire claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically discuss the other opinions summarized above, and should provide an explanation if he disagrees with those opinions.  

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Then the RO should readjudicate the claim for a TDIU, including considering or whether referral of the claim under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



